Citation Nr: 1748994	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  14-05 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.  

2. Entitlement to special monthly compensation (SMC) based on housebound status pursuant to 38 U.S.C.A. § 1114(s) from August 1, 2012 through August 12, 2013.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to April 1972, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO granted service connection for PTSD and assigned an initial 70 percent rating effective June 25, 2012.  The Veteran timely appealed the initial rating assigned.

The issue of entitlement to SMC has been raised in the context of the current appeal.  SMC benefits "are to be accorded when a veteran becomes eligible, without need for a separate claim."  Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (citing Akles v. Derwinski, 1 Vet. App. 118, 121 (1991)).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the symptoms and impairment caused by the Veteran's PTSD more nearly approximate total occupational and social impairment.

2.  The Veteran is now service-connected for the following disabilities: PTSD, rated as 100 percent disabling; ischemic heart disease, rated as 100 percent prior to August 1, 2012, 60 percent disabling prior to August 13, 2013 and 100 disabling thereafter; diabetes mellitus, Type II, rated as 20 percent disabling; residual scar due to CABG associated with ischemic heart disease, 10 percent disabling; and cataracts, diabetic nephropathy with hypertension and erectile dysfunction, all rated as noncompensable.  His combined rating is 100 percent throughout the claims period.  

3.  From August 1, 2012 through August 12, 2013, the Veteran had a service-connected disability rated as total and additional separate and distinct service-connected disability ratable at 60 percent or more.




CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial 100 percent rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2017).
2.  From August 1, 2012 through August 12, 2013, the criteria for SMC based on housebound status pursuant to 38 U.S.C.A. § 1114(s) have been met.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The actions in the instant decision are favorable to the Veteran and considered a full grant of benefits requested with respect to the issues decided herein (given that a total schedular rating for PTSD and an additional period of SMC are being granted).   Further discussion of VA's duties to notify and assist is not necessary at this time.

II.  PTSD

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  As explained below, the Board finds a uniformed rating is warranted.	

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's PTSD is currently rated as 70 percent disabling under 38 C.F.R. § 4.130, DC 9411.  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  See 38 C.F.R. §§ 4.125, 4.130 (2017).

All acquired psychiatric disorders, with the exception of eating disorders, are evaluated under the General Rating Formula for Mental Disorders.  Under the general rating formula, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Board notes that an interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  The provisions of this interim final rule apply to the instant case, as the issue was certified to the Board in November 2016.  
The DSM-V does not include the Global Assessment of Functioning (GAF) scale that reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  Nonetheless, to the extent any DSM-IV GAF assessment provides favorable evidence, the Board will consider it.  

As relevant, a GAF score between 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.

In July 2012, the Veteran underwent a private psychological examination.  The examiner diagnosed PTSD and assigned a GAF of 35.  The Veteran's current symptoms included hypervigilance, severe social isolation, visual hallucinations, irritability, inability to perform self-care, impaired memory and impaired concentration.  He reported depending on his brother for activities of daily living (ADLs).  The examiner completed a mental status examination (MSE).  It showed the Veteran to present as disheveled.  The Veteran had a restricted affect and would not make eye contact.  He demonstrated flight of ideas and had difficulty staying on topic.  He denied suicidal or homicidal ideation.  The examiner diagnosed PTSD and reported that his psychiatric symptoms caused significant disturbances in all areas of his life.  He characterized the Veteran as totally and permanently disabled and unemployable.    

October 2012 VA mental health (MH) records showed that the Veteran complained about increased depression, flashbacks, nightmares and suicide ideation.  He described having chronic suicide ideations over the past several years that had increased in frequency over the last several months.  He lived alone, but his brother often stayed with him.  He complained about visual hallucinations right before he fell asleep.  He stated that he had difficulty leaving his home due to anxiety.  He had a significant substance abuse history.  He requested medication only.  

In January 2013, the Veteran was afforded a VA/QTC examination.  The examiner diagnosed PTSD and listed a GAF of 40.  Similar symptoms were reported as recorded in the July 2012 private psychological examination.  Notably, the Veteran reported that he never left the house and stayed in bed.  His brother accompanied the Veteran to the interview and added that the Veteran was very difficult to live with due to his irritability.  

The April 2014 VA/QTC examination and subsequent VA treatment records indicated that the Veteran's PTSD symptoms were substantially similar to those reported above.  Namely, he continued to rely on others for ADLs and have severe PTSD symptoms.  

Based upon the above, the Board finds that the evidence is at least evenly balanced as to whether the Veteran's PTSD symptoms more nearly approximate total occupational and social functioning.  38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411.  The reports of disheveled appearance, visual hallucinations, inability to perform ADLs, and essentially housebound status due to anxiety are facially suggestive of symptoms approximating total occupational and social impairment.  The evidence consistently shows that the Veteran relies on family for ADLs.  His brother's January 2013 report indicates their relationship is difficult due to the Veteran's PTSD symptoms.  In sum, these reports strongly suggest the presence of PTSD symptoms in the severity, frequency and duration that more nearly approximate the total rating criteria.  Id.

The evidence weighing against a total rating includes the January 2013 and April 2014 VA/QTC examiners' assessments that PTSD symptoms more closely approximate deficiencies in occupational and social function.  However, the degree of impairment caused by PTSD is ultimately a legal and not a medical determination.  38 C.F.R. § 3.100(a) (2017) (delegating the Secretary's authority "to make findings and decisions ... as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").

For the above stated reasons, a rating of 100 percent for service-connected PTSD is warranted.  Discussion of an extraschedular rating is therefore not required.  Cf. Colayong v. West, 12 Vet. App. 524, 537   (1999) ("Hence, on remand the Board is required to address an extraschedular rating for the veteran's service-connected Pott's disease if it is not rated 100% as a schedular matter").

The Board notes that the Veteran raised the issue of a total disability rating based upon individual unemployability (TDIU).  See October 2014 VA Form 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  The Court has held that a 100 percent schedular rating does not necessarily render the issue of entitlement to a TDIU moot, as the TDIU could in certain circumstances render the Veteran eligible for SMC benefits pursuant to 38 U.S.C.A. § 1114(s).  See Buie v. Shinseki, 24 Vet. App. 242 (2010); Bradley v. Peake, 22 Vet. App. 280 (2008).  In this particular case, the award of the 100 percent rating results in the Veteran having SMC at the (s) level throughout the appeal, and the TDIU issue is rendered moot by the additional SMC award in the instant decision.  See id.

III.  SMC

Pursuant to 38 U.S.C.A. § 1114(s), when a veteran has a service-connected disability rated as total and has additional service-connected disability independently ratable at 60 percent or more, he is entitled to SMC.  38 U.S.C.A. § 1114(s)(1).  The Court has held that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie, 24 Vet. App. 242, 250 (2011); AB, 6 Vet. App. at 38; see also Bradley, 22 Vet. App. 280.  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114.  Id. (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  

In the decision above, the Board has granted an initial 100 percent rating for PTSD.  He is in receipt of SMC pursuant to 38 U.S.C.A. § 1114(s) prior to August 1, 2012 and beginning August 13, 2013.  For the period from August 1, 2012 through August 12, 2013, the Veteran now has a single disability, PTSD, rated as 100 percent and an additional separate and distinct service connected disability of ischemic heart disease, rated as 60 percent disabling.  The Veteran now meets the statutory criteria for SMC pursuant to 38 U.S.C.A. § 1114(s) from August 1, 2012 through August 12, 2013.  Entitlement to SMC pursuant to 38 U.S.C.A. § 1114(s) is now warranted from August 1, 2012 through August 12, 2013.


ORDER

Entitlement to an initial 100 percent rating for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to SMC pursuant to 38 U.S.C.A. § 1114(s), from August 1, 2012 through August 12, 2013, is granted, subject to controlling regulations governing the payment of monetary awards.
 


____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


